Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining PHMI and protection level which is a mathematical formula. This judicial exception is not integrated into a practical application because there is missing element/device in implementing the method steps. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the two determining/receiving steps do not incorporate a physical receiver and/or processor in comparing the protection level against an alert limit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-9, 11-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In independent claims 1, 18, it appears a formula or mathematical way is used to determine PHMI or calculating of protection level followed by comparing the protection level to an alert limit. There is no specific/physical devices or steps in implementing the claimed feature. Instead, the PHMI or protection level is only determined based on a position error plus a bias, the unclear definition of the determining step is further followed by a comparing step against an alert limit which is further undefined or not acquired from any previous steps.
Applicant needs to amend the claims in order to make it complete and definite.
In the dependent claims, 3-5, 8-9, 11-14 and 19-20, there is no further claim limitation found to overcome the indefinite rejections.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-9, 11-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Den Bossche (20150355339).
Regarding claims 1, 9, 18, Van Den Bossche discloses a method and a system comprising:
determining a phase of travel of a vehicle (HPL and VPL are determining a phase of travel); receiving a plurality of signals transmitted from a plurality of transmitters (GNSS device, paragraph 0083).
determining a probability of hazardously misleading information (PHMI) for the

Regarding claims 3, 12, Van Den Bossche discloses entering a reversionary mode for the phase of travel when the PL exceeds the alert limit (defining a radius of protection that must be smaller than set alert values, error larger than defined is considered unreliable which will be ruled out from being used, such data is in a reversionary mode). 
Regarding claims 4-5, 13-14 and 19-20, Van Den Bossche discloses upper-bounding the standard deviation of bias and upper-bounding the standard deviation of bias (see threshold constant K and the level confidence, paragraphs 0060-0062).
Regarding claim 8, Van Den Bossche discloses wherein the vehicle is an aircraft (alert values may for example be set for example by the International Civil Aviation Organization (ICAO) in the case of an aeronautical application, paragraph 0076).
Regarding claim 11, Van Den Bossche discloses wherein the executable instructions further cause the processor to compare the protection level to an alert limit (see paragraph 0076).
Regarding claim 16, Van Den Bossche discloses wherein the plurality of transmitters are a plurality of GNSS satellites (GNSS device, paragraph 0083).




Allowable Subject Matter
Claims 2, 6-7, 10, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov